Citation Nr: 0927629	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-21 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left lung disability, 
to include residuals of interstitial fibrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1972 to May 
1976, July 1980 to June 1986, and December 1986 to December 
2004. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which, in pertinent part, denied entitlement to service 
connection for a left lung disability and sinusitis.  The RO 
in Seattle, Washington, currently retains jurisdiction of the 
Veteran's claim.  

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in February 2009.  A 
transcript of the hearing is of record.

The issue has been re-characterized to comport with the 
evidence of record.  

In a July 2008 rating decision the RO granted the Veteran 
service connection for sinusitis; since the Veteran has been 
granted the full benefit he sought, that claim is not before 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a left lung 
disability, to include residuals of interstitial fibrosis.  
He claims that he was diagnosed with fibrosis in his left 
lung during service.  

Service treatment records (STRs) indicate that, in June 1986, 
the Veteran's chest x-ray revealed a small area of 
interstitial fibrosis, and his pulmonary function tests 
demonstrated mild reduction in FEF 75 percent; otherwise the 
flow rates were normal.  It was also noted that there was no 
evidence of extensive pulmonary interstitial fibrosis or mass 
lesions, and there was no evidence of asbestos-related 
interstitial or pleural disease; but because of the Veteran's 
history of exposure it was recommended that he have a yearly 
chest x-ray.  A July 1988 STR indicates that imaging of the 
Veteran's chest revealed that the lungs were clear and fairly 
well inflated.  Some fibrotic stranding is present in the 
left lower lobe.  It was noted as a conclusion that no active 
disease was seen.  Questionable bulla or fibrotic stranding 
in the left lower lobe.  

Because the Veteran's STRs indicate that he was exposed to 
asbestos during his lengthy service in the Navy, the Board 
concedes his exposure to asbestos during service.  

A VA examination was conducted in October 2004.  It was noted 
that the Veteran's left lung was given no diagnosis because 
there is no pathology upon which to render a diagnosis.  

During the Veteran's February 2009 hearing he indicated that 
he uses an inhaler and visits his physician every three 
months for his lung disability.  To ensure that VA has met 
its duty to assist the appellant in developing the evidence 
in support of his claim pursuant to 38 U.S.C.A. § 5103A, and 
to ensure full compliance with due process requirements, this 
case must be remanded so that the RO can obtain these 
potentially relevant treatment records.  

Because the Veteran has testified that he is currently 
receiving treatment for his lungs, he may have a current 
disability related to his left lung, and a new examination 
should be provided to determine the nature and etiology of 
the Veteran's claimed left lung disability, to include 
residuals of interstitial fibrosis.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (c).  

Additionally, the Veteran has not been provided with notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), in 
regard to his service connection claim.

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice 
regarding his claim for service connection 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Contact the Veteran and ask him to 
specify the name and location of the 
physician(s) he referred to during his 
February 2009 hearing.  Obtain these 
medical records.  Note negative responses.  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current left lung 
disability, to include residuals of 
interstitial fibrosis.  The examiner 
should conduct a thorough examination, 
including pulmonary function testing, of 
the Veteran.  As to any left lung 
disability identified, the examiner should 
provide an opinion as to whether it is at 
least as likely as not related to service.  
The Veteran's exposure to asbestos in 
service is conceded.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
note the Veteran's 1986 and 1988 STRs.  A 
complete rationale must be provided for 
all opinions.

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




